Order entered November 18, 2022




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-22-00219-CR

                    JEFFREY LEON BARRETT, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 354th Judicial District Court
                            Hunt County, Texas
                      Trial Court Cause No. 32470CR

                                     ORDER

      On October 17, 2022, appellant filed his brief. A review of the brief reveals

that on pages 10 through 27, while discussing the facts of the case, appellant

reveals the names of multiple child victims.

      This Court does not allow a party to file a brief that discloses the names of

victims or witnesses who were children at the time of the offenses, or the names of

any other children discussed or identified at trial. See TEX. R. APP. P. 9.10(b)

(“Unless a court orders otherwise, an electronic or paper filing with the court,
including the contents of any appendices, must not contain sensitive data.”), id.

9.10(a)(3) (“Sensitive Data Defined. Sensitive data consists of . . . a birth date, a

home address, and the name of any person who was a minor at the time the offense

was committed.”). Accordingly, we STRIKE appellant’s brief.

      We ORDER appellant to file, within THIRTY DAYS of the date of this

order, an amended brief that identifies all individuals who were children at the time

of this or any other offense either generically (for example, “victim”) or by initials

only, including when quoting relevant portions of the record or giving a statement

of the case.

                                               /s/   LANA MYERS
                                                     JUSTICE




                                         –2–